 In the Matter of GENERAL ARMATURE & MANUFACTURING COMPANYandDISTRICT 50, UNITED MINE WORKERS OF AMERICACaseNo. 6-R-1341SUPPLEMENTAL DECISIONANDORDEROctober04,1946On August 21, 1946, pursuant to the Decision and Direction ofElection issued herein by the Board on July 22, 1946,1an election bysecret ballot was conducted under the direction and supervision,of theRegional Director for the Sixth Region among the employees in theunit found appropriate in the Decision.Upon completion of theelection,the Regional Director issued andduly servedupon the partiesa Tally of Ballots.The Tally shows the following results :Approximate number of eligible voters-----------------------------408Void ballots-----------------------------------------------------1Votes cast for United Electrical, Radio and Machine Workers ofAmerica, CIO, herein called the CIO-----------------------------170Votes.cast for District'50, United Mine Workers of America, hereincalled the UMW-----------------------------------------------98Votes cast against participating labor organizations----------------92Challengedballots-----------------------------------------------11On August 22 and 30, 1946, the Employer filed with the RegionalDirector objections to conduct affecting the results of the election.Thereafter, in accordance with the Board's Rules and Regulations,the Regional Director conducted an investigation and issued andduly served upon the parties a Report on Objections, dated-September5, 1946.. In his report, the Regional Director 'recommended that theEmployer's objections be overruled.Subsequently, the Employerfiled a brief in the nature of exceptions to this report and recom-mendation.The Employer, in its objections and in its brief, alleges in sub-stance that : (1) The Board erred in permitting the CIO to interveneat the original hearing, inasmuch as the CIO's motion to intervene'69 N. L. R B 768.71 N. L.R. B., No. 61.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas patently "false and fraudulent," and was supported by an inade-quate showing of interest; (2) the CIO, in its campaign, circulatedliterature containing falsifications intended to mislead, deceive, and,in certain instances, coerce the employees, and distributed cartoon'sintended to "[hold] up to ridicule the executive officer of the [Em-ployer]"; and (3) the CIO and the UMW coerced the employees bycirculating reports that failure to vote for the union concerned wouldresult in plant shut-downs.We find no merit in these objections.With respect to objection (1),we are of the opinion that the alleged error in granting the CIO'smotion to intervene at the original hearing fails to constitute a rele-vant ground for objecting to the conduct or results of the electionherein.As to objection (2), the literature and cartoons in questionwere clearly in the nature of campaign propaganda and, as the Boardstated inMatter of Maywood Hosiery Mills, Inc.:2 "Absent violence,we have never undertaken to police union organization or union cam-paigns, to weigh the truth or falsehood of official union utterances, orto curb the enthusiastic efforts of employee adherents to the unioncause in winning others to their conviction."And, with respect toobjection (3), we find it unnecessary to pass upon this contention,inasmuch as the Regional Director reports that the Employer failed tosubmit any evidence in support thereof.Accordingly, on the basis of the entire record in the case, includingthe Employer's objections, the Regional Director's Report on Objec-tions, and the Employer's exceptions thereto, and in conformance withthe foregoing conclusions, we find that the Employer's objections raiseno substantial or material issue-with respect to the conduct or resultsof the election and the objections are hereby overruled.Inasmuch as the results of the election are inconclusive, we shall, inaccordance with the request of the CIO, provide for the conduct of arun-off election in order to resolve the question concerning representa-tion.3We shall, therefore, remand the case to the Regional Directorfor further appropriate action.ORDERIT IS HEREBY ORDERED that this case be, and it hereby is, remandedto the Regional Director for the Sixth Region, who shall proceed inaccordance with Section 203.56 of National Labor Relations BoardRules and Regulations-Series 4.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Order.264 N. L R B 146,at 150.'Although the UMW has requested that the Board use a current pay roll in determiningeligibility to vote in the run-off election,we see no reason for departing from our usualpractice